Citation Nr: 0521439	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  04-20 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than June 28, 1994, 
for entitlement to service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from October 1958 to 
August 1966.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2000 rating decision which 
granted service connection for bipolar disorder, and awarded 
a 70 percent rating, effective July 8, 1994.  The veteran 
filed a notice of disagreement (NOD) with the effective date 
of the award, and the current appeal ensued.  A statement of 
the case (SOC) was issued by VA in July 2001.  The 
substantive appeal (VA Form 9) was received in August 2001.  
By rating decision of August 2003, the RO determined that 
clear and unmistakable error (CUE) had been committed in the 
March 2000 rating decision which assigned the effective date 
of service connection for bipolar disorder as July 8, 1994.  
The RO indicated that the retroactive date was reestablished 
from June 28, 1994, the date of VA hospitalization, under the 
provisions of 38 C.F.R. § 3.157(b)(1).  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for a 
nervous disorder, received by VA in December 1971.  

2.  By rating action of March 1972, service connection for 
nervousness, diagnosed as depressive reaction, was denied.  
The veteran was notified of the denial in a letter in April 
1972.  

3.  In May 1979, the veteran filed an application to reopen 
his claim.  

4.  By rating decision of August 1979, the RO determined that 
no new and material evidence had been submitted to reopen the 
claim of service connection for a nervous disorder.  

5.  The veteran did not perfect an appeal of the August 1979 
decision.  

6.  The veteran filed an application to reopen the claim for 
service connection for a nervous disorder on July 8, 1994.  

7.  By rating decision of March 2000, service connection for 
bipolar disorder was granted, effective July 8, 1994, the 
date to reopen the claim.  

8.  By rating decision of August 2003, the RO found CUE in 
the March 2000 rating decision, and awarded service 
connection effective June 28, 1994, the date of 
hospitalization for bipolar disorder.  


CONCLUSION OF LAW

An effective date earlier than June 28, 1994, for the grant 
of service connection for bipolar disorder is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.167(b)(1), 
3.400(b)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case, adequately 
informed the veteran of the types of evidence needed to 
substantiate his claim.  In June 2002, the case development 
unit asked  the veteran to submit certain evidence in support 
of his claim.  In July 2003, pursuant to the invalidation of 
38 C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Board remanded the claim for further RO review.  
Furthermore, the RO sent a letter to the veteran in 
June 2004, which asked him to submit certain information, and 
informed him of the elements needed to substantiate his 
claim.  In accordance with the requirements of the VCAA, the 
letter informed the veteran what evidence and information VA 
would be obtaining, and essentially asked the veteran to send 
to VA any information he had to process the claim.  The 
letter also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran what he needed to show for an earlier effective date.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  That was not accomplished here, since the VCAA 
was not in effect at the commencement of the claim.  
Nevertheless, as indicated above, there has been content 
complying notice and proper subsequent VA process.  In 
addition, the veteran was provided an opportunity to testify 
at a hearing, which he declined.  Therefore, any error as to 
timing of the notice was harmless.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran, and examination reports are in the file.  He has 
not identified any additional evidence pertinent to his claim 
not already of record, or attempted to be located, or 
requested by VA.  There are no known additional records to 
obtain.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  


II.  Effective date

The veteran and his representative contend, in essence, that 
an effective date earlier than June 28, 1994 is warranted in 
this case.  He states that his bipolar condition originated 
in 1965 while in service, and that his original claim, the 
date from which he should receive the grant of service 
connection, was submitted in December 1971.  

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2004).  These 
provide, in pertinent part, that an effective date of service 
connection will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. 
§ 3.400(b)(2) (2004).

In this case, the veteran initially filed a claim for 
entitlement to service connection for a nervous condition in 
December 1971.  At that time, VA received his service medical 
records and his February 1972 VA examination.  His VA 
examination showed depressive reaction due to present 
situational condition.  By rating decision of March 1972, 
service connection for nervousness, diagnosed as depressive 
reaction, was denied.  Notice of the denial was provided to 
the veteran by letter dated April 5, 1972.  The veteran was 
told that he could initiate an appeal to the Board by filing 
a NOD at any time within one year from the date of the notice 
letter.  In the absence of a timely appeal, the decision 
would become final.  No response was received from the 
veteran within the one year time period.  

An application to reopen the claim for a nervous condition 
was received by the RO in May 1979.  In a letter of 
June 1979, the RO sent the veteran a letter that informed him 
that new and material evidence was needed to reopen the claim 
for service connection for a nervous condition.  A private 
medical statement was submitted on behalf of the veteran's 
claim.  By rating decision of August 1979, the RO determined 
that no new and material evidence had been submitted to 
reopen the claim for service connection for a nervous 
condition.  A notice letter in September 1979 was sent to the 
veteran notifying him of the denial.  He was provided his 
Notice of Procedural and Appeal Rights.  The RO received a 
NOD later that month.  A SOC was issued in October 1979.  In 
an attached letter, the veteran was instructed that his 
argument or "substantive appeal" should be set out on the 
attached VA Form 1-9.  He was told that if he did not 
understand, the RO would gladly explain.  The important 
things to say, were, in his own words, what benefits he 
wanted, what facts in the statement he disagreed with, and 
any error he believed was made in the law.  The facts stated, 
were to be considered important, because VA indicated that it 
would be assumed that he agreed with any statement of fact to 
which he took no exception.  He was told to respond within 
60 days or it would be assumed that he did not intend to 
complete his appeal.  

On March 27, 1980, the veteran submitted a letter to the RO 
requesting the status of his claim for service connection for 
a nervous condition.  In a letter dated April 23, 1980, the 
veteran was informed that he needed to submit a VA Form 1-9 
to reactivate his appeal.  The veteran's representative was 
also provided a copy of the letter.  In a letter to the RO 
from the veteran dated May 12, 1980, the veteran stated that 
he had received the RO's April 23, 1980 letter regarding his 
claim for service connection for a nervous condition.  He 
indicated that he had sent the VA Form 1-9 in November 1979, 
and he requested that they search the records for his 
substantive appeal.  The RO sent the veteran another letter 
dated June 23, 1980, indicating that the VA Form 1-9 the 
veteran stated that he sent, had never been received.  The RO 
sent the veteran a new VA Form 1-9 and requested that he 
complete and sign it.  He was also informed that if it was 
not received within 30 days, no further action would be taken 
in his appeal.  No further documents regarding this matter 
was received until July 1994.  

In a letter dated July 8, 1994, the veteran requested that 
his claim for service connection for a nervous condition be 
reopened.  In September 1994, a copy of a VA hospitalization 
report reflecting admission in June 1994, and regarding 
treatment for bipolar disorder was received by the RO.  
Additional medical evidence, to include VA examination, was 
submitted in support of the claim.  By rating decision of 
March 2, 2000, service connection for a bipolar disorder was 
granted, awarded a 70 percent rating, effective July 8, 1994, 
the date of the claim.  By rating decision of August 4, 2003, 
the RO found CUE in the March 2000 rating decision and made 
the veteran's grant of service connection for bipolar 
disorder, effective June 28, 1994, the date of VA 
hospitalization, under the provisions of 38 C.F.R. 
§ 3.157(b)(1).  

The veteran asserts that the grant of service connection 
should be made effective earlier than June 28, 1994.  A 
review of the record reveals that the evidence does not 
indicate an effective date earlier than June 28, 1994 is 
warranted.  The veteran's initial claim was denied by rating 
decision of March 1972.  The veteran was provided notice and 
his appellate rights in a letter of April 5, 1972.  He did 
not appeal within the one year appellate period and that 
claim became final.  In May 1979, the veteran attempted to 
reopen the claim.  In August 1979, the rating action 
indicated that the veteran had not submitted new and material 
evidence to reopen the claim for service connection.  In the 
notice of denial letter of September 14, 1979, the veteran 
was given notice of his procedural and appellate rights.  He 
was instructed that he had one year from the date of the 
letter to appeal the decision if he believed the decision was 
not in accord with the law and the facts of record.  Although 
he submitted a NOD received in September 1979, and a SOC was 
issued in October 1979, by September 1980, no VA Form 1-9 was 
received by VA.  He indicated that he submitted a VA Form 1-9 
in November 1979.  However, the veteran was notified that it 
was not received by VA, an additional form was sent to him, 
and he was given ample time to submit a VA Form 9 prior to 
the end of the appellate period.  There is nothing associated 
with the record within the one year time period that is an 
adequately executed VA Form 1-9 or its equivalent in 
correspondence, that has set out specific allegations of 
error of fact or law.  See 38 C.F.R. § 19.116 (1980).  The 
veteran stated in his May 12, 1980, letter that he did not 
see why he had to submit an additional VA Form 1-9 since he 
had sent one in November 1979.  The VA informed him in the 
June 23, 1980, that he needed to submit the VA Form 1-9 since 
they did not have his claimed November 1979 form.  They 
requested that he submit and sign the new form within 
30 days.  Not only did the veteran not submit the new VA Form 
1-9 within the thirty day period (July 23, 1980), he did not 
submit the VA Form 1-9 by the end of the appellate period 
which was in September 1980.  Therefore, the claim is final.  

The next correspondence from the veteran regarding a claim 
for service connection for a nervous condition was July 8, 
1994.  At that time, he requested that the claim be reopened.  
In September 1994, the RO received VA hospitalization records 
which indicated, in pertinent part, that the veteran was 
hospitalized for bipolar disorder from June 28, 1994 to 
July 29, 1994.  The date of a VA hospital admission may be 
accepted as a date of receipt of a claim when such report 
relates to treatment of a disability for which a claim is 
received within one year from the date of admission.  
38 C.F.R. § 3.157.  

In this case, there is no evidence prior to the June 28, 1994 
hospitalization report, since the finalization of the prior 
claim in September 1980, that is sufficient to serve as a 
claim for service connection for bipolar disorder.  All of 
the claims from 1971 to 1980, became final.  The next claim 
presented was in 1994.  Based on this record, an effective 
date earlier than June 28, 1994, is not warranted.  


ORDER

An effective date earlier than June 28, 1994 for service 
connection for bipolar disorder is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


